Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 19 is objected to because of the following informalities:  Claim 19 contains the limitation: “…the gas barrier flows flows at least in part past these.”.  The double recitation: “flows flows” appears to be a typographical error, possibly for just a singular recitation of “flows”.  Appropriate correction is required.
Election/Restrictions
Claims 1-13 and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention / species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/28/20.  Claims 14-21 and 23-24 are pending examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 18 recites the limitation “past the first connecting passage and / or the second connecting passage”.  There is insufficient antecedent basis for this limitation in the claim as nowhere prior in claim 18, or parent claims 14 or 17 has “a first connecting passage and / or a second connecting passage,” been recited providing basis for the recitation of “the first connecting passage and / or the second connecting passage,”.  The examiner notes that such features are recited in dependent claim 15, but this claim depends from 14/17, not 15.  For purposes of examination “the first connecting passage and / or the second connecting passage,” will be interpreted as at least inclusive of “a first connecting passage and / or a second connecting passage,”.
Claim 20 recites the limitation "wherein the flow section for the gas barrier".  There is insufficient antecedent basis for this limitation in the claim as nowhere prior in the claims has “a flow section” been recited providing basis for the recitation of “the flow section”.  For purposes of examination “the flow section” will be interpreted as at least inclusive of “a flow section”.
Claim 20 additionally recites the limitation “past the first connecting passage and / or the second connecting passage,”.  There is insufficient antecedent basis for this limitation in the claim as nowhere prior in claim 20, or parent claim 14 has “a first connecting passage and / or a second connecting passage,” been recited providing basis for the recitation of “the first connecting passage and / or the second connecting passage,”.  The examiner notes that such features are recited in dependent claim 15, but this claim depends from 14, not 15.  For purposes of examination “the first connecting passage and / or the second connecting passage,” will be interpreted as at least inclusive of “a first connecting passage and / or a second connecting passage,”.
The other dependent claims do not cure the defects of the claims from which they depend.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-15, 17-21 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over JPH04118168 (provided in 2/20/20 IDS; hereafter JPH) in view of Robbin (DE102015006098; provided in 7/11/19 IDS; hereafter Robbin).
Claim 14: JPH teaches a method for treating a workpiece comprising: passing a workpiece through a treatment tunnel by means of a conveyor system (See, for example, [0001-0004], Fig 1-2), 
the conveyor system comprising a trolley (F) by means of which the workpiece (100) is conveyed through the treatment tunnel (10), wherein each trolley comprises a chassis (21)  and a securing device Fa) for at least one workpiece which are coupled together by means of a coupling device (Fb), and wherein outside the treatment tunnel a guidance zone (20) with a driving area for the chassis is present (See, for example, Fig 1-2, [0009-0010]).  
and further wherein a gas compartment, arranged in the guidance zone between the driving area and the treatment tunnel and delimited by a separate housing (such as area bordered / enclosed by walls 14L and 14R which frame air curtain), is supplied with a gas such that in the gas compartment a gas barrier (air curtain) is created between the treatment tunnel and the driving area (See, for example, [0010-0012] and Fig 1). 
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), MPEP 2144.04 VI. B.   
Additionally /Alternatively, with respect to the claimed feature of the guidance zone being “delimited by a separate housing”, Robbin further teaches wherein positioning a sealing / shielding means at the bottom of the furnace tunnel (brushes 106 a/b) and the top of the driving area (108 a/b) can predictably shield / seal the tunnel and driving areas from another (See, for example, [0053], [0060]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated sealing brushes at the bottom of the furnace tunnel and top of the driving area as such means would predictably improve sealing / separation between the tunnel and driving areas.  By such incorporation, the guidance zone would further be delimited by the extending brushes.  
Claim 15: JPH in view of Robbin teach claim 14 above and further teach whereinrein the gas compartment is connected via a first connecting passage with the treatment tunnel (such as area 
wherein the chassis of a trolley in the driving area is movable and in the process the securing device is also taken into the treatment tunnel and the coupling device extends through the first and the second connecting passage and the gas compartment (see, for example, [0010] and Fig 1 of JPH; and Figures of Robbin). 
Claim 17: JPH in view of Robbin teach claim 14 above and further teach wherein the gas compartment is configured as a flow compartment, wherein the gas compartment housing to this end comprises one or more gas inlets (31a) and one or more gas outlets (31b) (See, for example, [0010-0012] and Fig 1 of JPH). 
Claim 18: JPH in view of Robbin teach claim 17 above and further teach wherein the gas compartment is supplied by one or more gas inlets (31a) with gas for the gas barrier, which flows through the gas compartment along a flow path and in doing so in the gas compartment at least in part and at least in certain areas flows past a first connecting passage and/or the second connecting passage (refer to rejection of claim 15) and thereafter is discharged through one or more gas outlets (31b) from the gas compartment (See, for example, [0010-0012] and Fig 1 of JPH). 
Claim 19: JPH in view of Robbin teach claim 18 above and further teach wherein over a full longitudinal extension of the first connecting passage and/or the second connecting passage the gas barrier flows at least in part past these (see, for example, [0010] and Fig 1 of JPH wherein the air curtain / shielding means is formed over the entire length of the wall, thus it would span the full longitudinal 
Claim 20. JPH in view of Robbin teach claim 14 above and further teach wherein a flow section for the gas barrier is reduced, before gas of the gas barrier flows past the first connecting passage and/or the second connecting passage, by means of a flow guiding device (see, for example, Fig 1 of JPH wherein at origin of 30a the gas source flow is shown as being reduced in area (depicted as going from circular in cross-section to rectangular)). 
Claim 21:  JPH in view of Robbin teach claim 20 above and further teach wherein the flow guiding device comprises flow guiding elements (such as the narrowing walls at the narrowing interface of the air curtain origin 30a of Fig 1 of JPH).
Claim 23: JPH in view of Robbin teach claim 14 above and further teach wherein the gas to be supplied to the gas compartment is conditioned by means of a conditioning device (such as an air circulation pipe, an air pump, and air cleaner and the like) (See, for example, [0010] of JPH).
Claim 24: JPH in view of Robbin teach claim 14 above and further teach wherein the guidance zone with the driving area and the gas compartment is configured below at least a section of a tunnel wall of the treatment tunnel (See, for example, Fig 1 of JPH).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over JPH in view of Robbin as applied to claim 14 above, and further in view of Nelson (US 2006/0110280; hereafter Nelson).
Claim 16: JPH in view of Robbin teach claim 14 above and further teach wherein in the purpose of the air curtain in the gas compartment is to shield the environments of the furnace and the driving areas from one another (See, for example, [0003-0004], [0019] of JPH), but is silent as to the relative pressure between the areas, so it does not explicitly teach the gas compartment develops a pressure that is higher than the pressure in the treatment tunnel and/or the pressure in the driving area.  Nelson .

Double Patenting
Claims 14-15, 17-21 and 23-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 16/624457 in view of JPH.
Claim 14: Claims 1-7 of copending Application No. 16/624457 teach a method for treating workpieces comprising: passing workpieces through a treatment tunnel by means of a conveyor system (See, for example, claims 6, 7), 
the conveyor system comprising a plurality of trolleys by means of which the workpieces are conveyed through the treatment tunnel, wherein each trolley comprises a chassis and a securing device for at least one workpiece which are coupled together by means of a coupling device, and wherein outside the treatment tunnel a guidance zone with a driving area for the chassis is present (See, for example, claims 6, 7).  
Claims 1-7 of copending Application No. 16/624457 don’t explicitly teach wherein a gas compartment is arranged in the guidance zone between the driving area and the treatment tunnel and 
Claims 15, 17-21 and 23-24 refer to citations of JPH applied in the rejections of these claims over JPH in view of Robbins in the 103 rejections above.
This is a provisional nonstatutory double patenting rejection.

Claim 16 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 16/624457  in view of JPH as applied to claim 14 above and further in view of Nelson.
 of copending Application No. 16/624457 in view of JPH above and refer to citations of Nelson applied in the of claim 16 over JPH in view of Robbins and Nelson in the 103 rejections above.
This is a provisional nonstatutory double patenting rejection.

Claims 14-15, 17-21 and 23-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of copending Application No. 16/764371 in view of JPH.
Claim 14: Claims 10 of copending Application No. 16/764371 teach a method for treating workpieces comprising: passing workpieces through a treatment tunnel by means of a conveyor system (See, for example, claim 10, 
the conveyor system comprising a plurality of trolleys by means of which the workpieces are conveyed through the treatment tunnel, wherein each trolley comprises a chassis and a securing device for at least one workpiece which are coupled together by means of a coupling device, and wherein outside the treatment tunnel a guidance zone with a driving area for the chassis is present (See, for example, claim 10).  
Claims 1-7 of copending Application No. 16/764371 don’t explicitly teach wherein a gas compartment is arranged in the guidance zone between the driving area and the treatment tunnel and delimited by a separate housing which is supplied by a gas such that in the gas compartment a gas barrier is created between the treatment tunnel and the driving area.  JPH teaches a method of treating a workpiece in a treatment tunnel separate from a driving area (See, for example, Fig 1 and rejections above).  JPH further teaches incorporation of a gas compartment arranged in the guidance zone between the driving area and the treatment tunnel and delimited by a separate housing (such as area bordered / enclosed by walls 14L and 14R which frame air curtain), is supplied with a gas such that in the gas compartment a gas barrier (air curtain) is created between the treatment tunnel and the driving 
Claims 15, 17-21 and 23-24 refer to citations of JPH applied in the rejections of these claims over JPH in view of Robbins in the 103 rejections above.
This is a provisional nonstatutory double patenting rejection.

Claim 16 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of copending Application No. 16/764371 in view of JPH as applied to claim 14 above and further in view of Nelson.
Claim 16: refer to the double patenting of claim 14 over claim 10 of copending Application No. 16/764371 in view of JPH above and refer to citations of Nelson applied in the of claim 16 over JPH in view of Robbins and Nelson in the 103 rejections above.
This is a provisional nonstatutory double patenting rejection.

Claims 14-15, 17-21 and 23-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 16/093230 in view of JPH.

the conveyor system comprising a plurality of trolleys by means of which the workpieces are conveyed through the treatment tunnel, wherein each trolley comprises a chassis and a securing device for at least one workpiece which are coupled together by means of a coupling device, and wherein outside the treatment tunnel a guidance zone with a driving area for the chassis is present (See, for example, claim 6).  
Claims 1-7 of copending Application No. 16/093230 don’t explicitly teach wherein a gas compartment is arranged in the guidance zone between the driving area and the treatment tunnel and delimited by a separate housing which is supplied by a gas such that in the gas compartment a gas barrier is created between the treatment tunnel and the driving area.  JPH teaches a method of treating a workpiece in a treatment tunnel separate from a driving area (See, for example, Fig 1 and rejections above).  JPH further teaches incorporation of a gas compartment arranged in the guidance zone between the driving area and the treatment tunnel and delimited by a separate housing (such as area bordered / enclosed by walls 14L and 14R which frame air curtain), is supplied with a gas such that in the gas compartment a gas barrier (air curtain) is created between the treatment tunnel and the driving area as it predictably reduces deleterious mixing  / contamination of the tunnel and driving area environments (See, for example, [0010-0012] and Fig 1).   Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a gas compartment is arranged in the guidance zone between the driving area and the treatment tunnel and delimited by a separate housing which is supplied by a gas such that in the gas compartment a gas barrier is created between the treatment tunnel and the driving area as it would 
Claims 15, 17-21 and 23-24 refer to citations of JPH applied in the rejections of these claims over JPH in view of Robbins in the 103 rejections above.
This is a provisional nonstatutory double patenting rejection.

Claim 16 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 16/093230 in view of JPH as applied to claim 14 above and further in view of Nelson.
Claim 16: refer to the double patenting of claim 14 over claims 1-7 of copending Application No. 16/093230 in view of JPH above and refer to citations of Nelson applied in the of claim 16 over JPH in view of Robbins and Nelson in the 103 rejections above.
This is a provisional nonstatutory double patenting rejection.

Claims 14-15, 17-21 and 23-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-19 of copending Application No. 16/459988 in view of JPH.
Claim 14: Claims 10-19 of copending Application No. 16/459988 teach a method for treating workpieces comprising: passing workpieces through a treatment tunnel by means of a conveyor system (See, for example, claim 10), 
the conveyor system comprising a plurality of trolleys by means of which the workpieces are conveyed through the treatment tunnel, wherein each trolley comprises a chassis and a securing device for at least one workpiece which are coupled together by means of a coupling device, and wherein 
Claims 10-19 of copending Application No. 16/459988 don’t explicitly teach wherein a gas compartment is arranged in the guidance zone between the driving area and the treatment tunnel and delimited by a separate housing which is supplied by a gas such that in the gas compartment a gas barrier is created between the treatment tunnel and the driving area.  JPH teaches a method of treating a workpiece in a treatment tunnel separate from a driving area (See, for example, Fig 1 and rejections above).  JPH further teaches incorporation of a gas compartment arranged in the guidance zone between the driving area and the treatment tunnel and delimited by a separate housing (such as area bordered / enclosed by walls 14L and 14R which frame air curtain), is supplied with a gas such that in the gas compartment a gas barrier (air curtain) is created between the treatment tunnel and the driving area as it predictably reduces deleterious mixing  / contamination of the tunnel and driving area environments (See, for example, [0010-0012] and Fig 1).   Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a gas compartment is arranged in the guidance zone between the driving area and the treatment tunnel and delimited by a separate housing which is supplied by a gas such that in the gas compartment a gas barrier is created between the treatment tunnel and the driving area as it would have predictably reduces deleterious mixing  / contamination of the tunnel and driving area environments.
Claims 15, 17-21 and 23-24 refer to citations of JPH applied in the rejections of these claims over JPH in view of Robbins in the 103 rejections above.
This is a provisional nonstatutory double patenting rejection.

16 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-19 of copending Application No. 16/459988 in view of JPH as applied to claim 14 above and further in view of Nelson.
Claim 16: refer to the double patenting of claim 14 over claims 10-19 of copending Application No. 16/459988 in view of JPH above and refer to citations of Nelson applied in the of claim 16 over JPH in view of Robbins and Nelson in the 103 rejections above.
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886.  The examiner can normally be reached on Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-270-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/NATHAN H EMPIE/               Primary Examiner, Art Unit 1712